Exhibit 21.1 Targa Resources Partners LP Subsidiary List Entity Name Jurisdiction of Formation Cedar Bayou Fractionators, L.P. Delaware Downstream Energy Ventures Co., L.L.C. Delaware Gulf Coast Fractionators Texas Midstream Barge Company LLC Delaware Targa Canada Liquids Inc. British Columbia Targa Co-Generation LLC Delaware Targa Downstream GP LLC Delaware Targa Downstream LP Delaware Targa Intrastate Pipeline LLC Delaware Targa Liquids GP LLC Delaware Targa Liquids Marketing and Trade Delaware Targa Louisiana Field Services LLC Delaware Targa Louisiana Intrastate LLC Delaware Targa LSNG GP LLC Delaware Targa LSNG LP Delaware Targa MLP Capital LLC Delaware Targa NGL Pipeline Company LLC Delaware Targa North Texas GP LLC Delaware Targa North Texas LP Delaware Targa Resources Operating GP LLC Delaware Targa Resources Operating LP Delaware Targa Resources Partners Finance Corporation Delaware Targa Resources Texas GP LLC Delaware Targa Retail Electric LLC Delaware Targa Sparta LLC Delaware Targa Texas Field Services LP Delaware Targa Transport LLC Delaware
